--------------------------------------------------------------------------------

Exhibit 10.1

MARIHUANA PROJECT DEVELOPMENT SERVICES AGREEMENT

MEDICAL MARIHUANA DEVELOPMENT SERVICES AGREEMENT, made effective this 10th day
of March 2014 between:

Matthew Chadwick
10682 244th St
Maple Ridge BC
V2W 2E6
(Hereinafter referred to as “Provider” or “Chadwick”)

AND:

Enertopia Corp.
950 - 1130 Pender St W
Vancouver BC Canada V6E 4A4
Kelowna BC V1X 7W2


(Hereinafter referred to as “Company”)

WITNESS THAT:

WHEREAS:


A.        Company requires management services in the legal marijuana business
and desires to contract the Provider to provide such services;

B.        Provider is engaged in the business of providing project development
services to legal marihuana companies and has agreed to provide such services to
the Company as its Senior Vice President of Marihuana Operations.

NOW THEREFORE, the parties agree as follows:

I.        APPOINTMENT

The Company is desirous of retaining the consulting services of Chadwick as
Senior Vice President – Marihuana Operations, on a continuing basis and the
Consultant has agreed to serve the Company as an independent contractor upon the
terms and conditions hereinafter set forth.

II.        TERM

The initial term of this agreement shall begin on the date of execution of this
Agreement and continue for six months. Thereafter the agreement will continue on
a month-by-month basis pending agreement by both parties.

III.        SERVICES OF PROVIDER

Provider shall be appointed as the Senior Vice President of Marihuana Operations
for Company and as such shall perform services that may include but are not
limited to the following:

A.        Provider will consult with and advise Company and assist in developing
appropriate due diligence procedures and materials for evaluation of commercial
scale marihuana production (“MMJ”) operations; and

--------------------------------------------------------------------------------


Corporate Development Services Agreement page 2

B.        Provider will assist the Company in project management and development
of MMJ facilities across Canada and those areas with the United States of
America where such activities are in compliance with law, such activity to
include but not be limited to plant layout, air flow design, feeding schedules
and optimization, lighting schedule and design, timeliness of cultivation
procedures, and in general all things necessary to successfully grow and
cultivate marihuana plants; and

C.        Provider will provide advice and assistance to Company operations on a
limited, as-available basis, to likewise optimize those MMJ facilities owned in
whole or in part by the Company.

D.        The services to be performed Chadwick pursuant hereto are personal in
character, and neither this Agreement nor any rights or benefits arising
thereunder are assignable by the Provider without the previous written consent
of the Company.

IV.        LIMITATIONS ON SERVICES

The parties recognize that certain responsibilities and obligations are imposed
by federal, provincial and state securities laws and by the applicable rules and
regulations of the Securities Commissions and other legislation and regulations
regarding the cultivation and sale of marihuana. Accordingly, Provider agrees
that; and

A.        Provider shall not release any financial or other material information
or data about Company and its business without the consent of approval of
Company; and

B.        Provider shall not conduct any meetings representing Company without
informing Company of the proposed meeting and its general format or agenda; and

C.        Provider shall not release any information or data about Company’s
affairs to selected limited person(s), entity or group if Provider is aware that
such information or data has not been generally released or promulgated; and

D.        Provider shall not enter any binding agreements on behalf of Company
that individually or in aggregate exceed $5,000 in liability to Company, without
written authorization, in advance, to do so, and

E.        Provider shall not take any action that is in contravention with
local, provincial and state, or Federal laws as applicable with regard to the
MMJ facilities and business.

V.        COMPENSATION

A.        In consideration for the Services, the Company shall pay Provider a
monthly fee of $25,000 payable in advance of each monthly period from the
signing of this agreement, with the first month’s payment being made on signing
and total compensation of $150,000 during the period of this Agreement.

B.        The Company will pay for approved travel expenses.

C.        The monthly compensation will be reviewed after six months.

D.        The Provider shall be responsible for the payment of its income taxes
and other remittances including but not limited to any form of insurance as
shall be required by any governmental entity with respect to compensation paid
by the Company to the Consultant

--------------------------------------------------------------------------------


Corporate Development Services Agreement page 3

VI.       RELATIONSHIP OF PARTIES

Provider is a contractor, responsible for compensation of its agents, employees
and representatives, as well as all applicable withholding therefrom and taxes
thereon (including unemployment insurance) and all workers compensation
insurance. This Agreement does not establish any partnership, joint venture, or
other business entity or association between the parties and neither party is
intended to have any interest in the business or property of the other.

VII.        GENERAL

A.        This Agreement shall be governed by and construed in accordance with
the laws of the Province of British Columbia, which shall be deemed to be the
proper law of this contract.

B.        This Agreement may not be modified or amended except by an instrument
in writing signed by the parties hereto or by their successors or assigns.

C.        This Agreement may be executed in any number of counterparts, each of
which shall be deemed to be an original, but all of which together shall
constitute one and the same document, and any facsimile signature shall be taken
as an original.

D.        The provisions herein contained constitute the entire agreement
between the parties and supersedes all previous communications, representations
and agreements whether oral or written between the parties with respect to the
subject matter hereof.

E.        Each of the parties hereto hereby covenants and agrees to execute such
further and other documents and instruments and to do such further and other
things as may be necessary to implement and carry out the intent of this
Agreement.

F.        No condoning, excusing or waiver by any party hereto of any default,
breach of non-observance by any other party hereto at any time or times in
respect of any covenant, proviso or condition herein contained shall operate as
a waiver of that party’s rights hereunder in respect of any continuing or
subsequent default, breach or non-observance, or so as to defer or affect in any
way the rights of the party in respect of any such continuing or subsequent
default breach of non-observance, and no waiver shall be inferred from or
implied by anything done or omitted to be done by the party having those rights.

G.        This Agreement shall enure to the benefit of and be binding upon the
parties hereto and their respective heirs, administrators, successors and their
respective permitted assigns.

H.        Time is of the essence of this agreement.

I.        This Agreement is subject to the acceptance of the applicable stock
exchanges and regulatory bodies.

IN WITNESS WHEREOF, the parties hereto have hereunto affixed their respective
hands as of the day and year first written above.

Matthew Chadwick Enertopia Corporation. PROVIDER COMPANY    
___________________________
Per: Authorized Signatory ___________________________
Per: Authorized Signatory


--------------------------------------------------------------------------------